*490AFTER REMAND
Before: Cynar, P.J., and Shepherd and Marilyn Kelly, JJ.
Marilyn Kelly, J.
This case involves the propriety of the Macomb Circuit Court’s decision to quash substituted service of the summons and complaint on the defendant’s insurer, Hartford Accident & Indemnity Company.
In our previous opinion we held that, if Hartford is liable for plaintiff’s damages in the event defendant Gokenbach is found negligent, then the substituted service on Hartford was good. We remanded the case for a determination of whether Gokenbach was covered under the insurance policy, and we retained jurisdiction. Hayden v Gokenbach, 179 Mich App 594; 446 NW2d 332 (1989).
On remand, the trial court found that plaintiff was a named insured under the policy and that, since Gokenbach was driving with plaintiff’s permission, the policy covered him as well. These findings are not clearly erroneous. MCR 2.613(C). Thus, the substituted service on Hartford was proper.
The order quashing service is vacated, and the case is remanded for further proceedings. We do not retain jurisdiction.